Opinion issued August 14, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00196-CV
____________

ANN T. GARRETT, Appellant

V.

COUNTRY CLUB ESTATES, INC., BERNICE BRYAN, MIKE COOPER,
CARLTON A. GETTY, JIMMY HAYLEY, RALPH E. HOLM, DONALD
LERA, MERRIT LOCKWOOD, ROBERT LUNDY, CARLOS PRICE,
WILLIAM T. SPILLAR, GRACE THOMAS, DIXIE WALKER JR., AND
MATTHEW C. WILSON, APPELLEES




On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 07-CV-0992




MEMORANDUM OPINION
          On July 23, 2008, appellant, Ann T. Garrett, filed a motion to dismiss her
appeal due to the parties’ settlement, after mediation.  The motion indicates that it is
unopposed.  The mediator has also filed a notice that the parties settled.  No opinion
has issued.  Accordingly, the motion is granted, and the appeal is dismissed.  See
Tex. R. App. P. 42.1(a)(1).
          Any other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  See Tex. R. App.
P. 18.1.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Bland.